DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhamri et al. EP 3,609,104 A1 (hereinafter referred to as “Bhamri”). Note Bhamri was cited by the applicant in the IDS received 9 September 2021.
As to claims 1 and 15, Bhamri teaches a method of wireless communication (¶¶72-76; figure 17), comprising:
receiving, by a user equipment (UE) device, control information that indicates mapping of uplink transmission parameters to one or more demodulation reference signal (DMRS) sharing patterns (¶¶72-73 and 76; figure 17: receive allocation indicator including control information indicating a mapping between TTIs used for repeated uplink transmission and DMRS patterns (i.e. shared by the repeated transmissions)); and
sending an uplink transmission to a base station based on a DMRS sharing pattern, wherein the DMRS sharing pattern is selected from among the one or more DMRS sharing patterns based on one or more parameters of the uplink transmission (¶¶75-76; figure 17: determine DMRS based on allocation indicator and send uplink transmission to the gNB/base station).
As to claims 2 and 16, Bhamri teaches the method of claim 1, further comprising configuring the uplink transmission to include multiple uplink repetitions of the same uplink channel, and the DMRS sharing pattern to indicate an ordering of one or more uplink repetitions of the multiple uplink repetitions that include a DMRS and one or more other uplink repetitions of the multiple uplink repetitions of the uplink channel that do not include the DMRS and that are to be demodulated based on the DMRS (¶¶69 and 78; figure 16).
As to claim 3, Bhamri teaches the method of claim 1, further comprising receiving, from the base station, a message scheduling the uplink transmission and including a configured number of repetitions of the uplink transmission, wherein the one or more parameters include the configured number of repetitions of the uplink transmission (¶29; figure 5).
As to claim 4, Bhamri teaches the method of claim 3, wherein the uplink transmission corresponds to a single physical uplink shared channel (PUSCH) transmission with repetitions that span across multiple symbols in one or more slots (¶29; figure 5).
As to claim 5, Bhamri teaches the method of claim 1, further comprising repeating the DMRS sharing pattern across a configured number of repetitions of the uplink transmission (figures 14-16).
As to claim 6, Bhamri teaches the method of claim 1, wherein determining the DMRS sharing pattern includes selecting the DMRS sharing pattern from among multiple DMRS sharing patterns for a configured number of repetitions and for a DMRS sharing factor of the uplink transmission (¶¶77-78).
As to claim 7, Bhamri teaches the method of claim 6, further comprising selecting the DMRS sharing pattern from among the multiple DMRS sharing patterns (¶¶77-78).
As to claim 8, Bhamri teaches the method of claim 7, wherein the DMRS sharing pattern is selected from among the multiple DMRS sharing patterns dynamically or is indicated by a DMRS sharing configuration parameter indicated by the base station via radio resource control (RRC) configuration signaling, downlink control information (DCI) signaling, or medium access control (MAC) control element (MAC-CE) signaling (¶86).
As to claim 9, Bhamri teaches the method of claim 6, further comprising receiving an indication of the DMRS sharing factor from the base station (¶¶77-78).
As to claims 10 and 22, Bhamri teaches a method of wireless communication (¶¶72-76; figure 17), comprising:
sending, by a base station to a user equipment (UE) device, control information, wherein the control information indicates mapping of uplink transmission parameters to one or more demodulation reference signal (DMRS) sharing patterns (¶¶72-73 and 76; figure 17: transmit allocation indicator including control information indicating a mapping between TTIs used for repeated uplink transmission and DMRS patterns (i.e. shared by the repeated transmissions)); and
receiving an uplink transmission from the UE device in accordance with a DMRS sharing pattern, wherein the DMRS sharing pattern is selected from among the one or more DMRS sharing patterns based on one or more parameters of the uplink transmission (¶¶75-76; figure 17: receive uplink transmission from the UE based on UE determining DMRS based on allocation indicator).
As to claims 11 and 23, Bhamri teaches the method of claim 10, wherein the uplink transmission includes multiple uplink repetitions of the same uplink channel, and wherein the DMRS sharing pattern indicates an ordering of one or more uplink repetitions of the multiple uplink repetitions that include a DMRS and one or more other uplink repetitions of the multiple uplink repetitions of the uplink channel that do not include the DMRS and that are to be demodulated based on the DMRS (¶¶69 and 78; figure 16).
As to claim 12, Bhamri teaches the method of claim 10, wherein the one or more parameters of the uplink transmission include a configured number of DMRS symbols per repetition of the uplink transmission (¶41).
As to claim 13, Bhamri teaches the method of claim 12, wherein a number of DMRS sharing patterns available for the uplink transmission as indicated by the control information is based on the configured number of DMRS symbols (¶41).
As to claim 14, Bhamri teaches the method of claim 12, wherein a DMRS sharing factor for the uplink transmission as indicated by the control information is based on the configured number of DMRS symbols (¶41).
As to claim 17, Bhamri teaches the apparatus of claim 15, wherein the one or more processors are further configured to determine, from among multiple repetition types, a repetition type of the uplink transmission and to determine the DMRS sharing pattern based on the repetition type (¶¶28-29).
As to claim 18, Bhamri teaches the apparatus of claim 17, wherein the multiple repetition types include a first repetition type associated with at most one repetition per slot and further include a second repetition type associated with one or more repetitions per slot, and wherein the one or more processors are further configured to report, by the UE device to the base station, first capabilities supporting DMRS sharing for the first repetition type and second capabilities supporting DMRS sharing for the second repetition type (¶¶28-29).
As to claim 19, Bhamri teaches the apparatus of claim 15, wherein the one or more processors are further configured to detect a puncturing event associated with modification of the uplink transmission from a configured number of repetitions to an actual number of repetitions that is less than the configured number (¶¶28-29, 41, 72-78, and 86; figures 5 and 14-17).
As to claim 20, Bhamri teaches the apparatus of claim 19, wherein the one or more processors are further configured to apply the DMRS sharing pattern to the repetitions of the uplink transmission irrespective of the actual number (¶¶28-29, 41, 72-78, and 86; figures 5 and 14-17).
As to claim 21, Bhamri teaches the apparatus of claim 19, wherein the one or more processors are further configured to:
in response to detecting a canceled repetition of the uplink transmission, re-determine the DMRS sharing pattern based on the actual number of repetitions; and
apply the re-determined DMRS sharing pattern to remaining repetitions of the uplink transmission (¶¶28-29, 41, 72-78, and 86; figures 5 and 14-17).
As to claim 24, Bhamri teaches the apparatus of claim 22, wherein the one or more processors are further configured to determine, from among multiple repetition types, a repetition type of the uplink transmission and to determine the DMRS sharing pattern based on the repetition type (¶¶28-29).
As to claim 25, Bhamri teaches the apparatus of claim 24, wherein the multiple repetition types include a first repetition type associated with at most one repetition per slot and further include a second repetition type associated with one or more repetitions per slot, and wherein the one or more processors are further configured to receive, from the UE device at the base station, reporting of first capabilities supporting DMRS sharing for the first repetition type and second capabilities supporting DMRS sharing for the second repetition type (¶¶28-29).
As to claim 26, Bhamri teaches the apparatus of claim 24, wherein the one or more processors are further configured to detect a puncturing event associated with modification of the uplink transmission from a configured number of repetitions to an actual number of remaining repetitions that is less than the configured number (¶¶28-29, 41, 72-78, and 86; figures 5 and 14-17).
As to claim 27, Bhamri teaches the apparatus of claim 26, wherein the DMRS sharing pattern is applied to the remaining repetitions of the uplink transmission irrespective of the actual number (¶¶28-29, 41, 72-78, and 86; figures 5 and 14-17).
As to claim 28, Bhamri teaches the apparatus of claim 26, wherein the DMRS sharing pattern is re-determined in response to detecting a canceled repetition of the uplink transmission, and wherein the re- determined DMRS sharing pattern is applied to the remaining repetitions (¶¶28-29, 41, 72-78, and 86; figures 5 and 14-17).
As to claim 29, Bhamri teaches the apparatus of claim 22, wherein the one or more parameters of the uplink transmission include an actual number of DMRS symbols per repetition of the uplink transmission (¶41).
As to claim 30, Bhamri teaches the apparatus of claim 29, wherein one or more of a number of DMRS sharing patterns available for the uplink transmission or a DMRS sharing factor for the uplink transmission are based on the actual number of DMRS symbols (¶41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469